           Exhibit 1
To Declaration of Robert Salame
                   GLUCK LAW FIRM, P.C.
                       2 1 2 5 S . Be v e r l y L o s A n g e l e s CA 9 0 0 3 4
       (310) 776-7413                  www. G l u c k I P . c o m             i n f o @ Gl u c k I P . c o m



                                                           August 10, 2020

VIA E-MAIL

WeWoreWhat@gmail.com
Danielle@WeWoreWhat.com
Jen@JenniferPowell.com

       RE:     CV Collection LLC v. Danielle Bernstein & We Wore What, et al.

To Whom It May Concern:

        We represent CV Collection LLC dba The Great Eros, the celebrated fashion
label founded by designer Christina Viviana.

        It has recently come to our client’s attention Danielle Bernstein, We Wore What,
and related parties are advertising, marketing, offering for sale, and selling unauthorized
reproductions of our client’s famous artwork and trade dress without our client’s
permission or knowledge, appearing in Schedule A attached.

        Our client is of the view that your company’s unauthorized use of its original
artwork, and the manner in which it is using the work, is damaging and is likely to cause
consumers familiar with our client’s work to believe there is a relationship between the
parties. Accordingly, our client believes such conduct on your company’s part constitutes
claims including but not limited to violations of the Lanham Act, and copyright
infringement, under U.S. and California law, and it must immediately cease.

        Be advised that our client takes this matter very seriously. By this letter, we are
offering you (or your counsel) the opportunity to discuss our client’s concerns in greater
detail and to resolve this matter amicably without resort to legal proceedings. Please let
us know by Friday August 14, 2020 if you are willing to engage in such a discussion.

We look forward to your prompt, favorable response. In the meantime, all of our client’s
rights with respect to this matter are expressly reserved.

Sincerely,

GLUCK LAW FIRM P.C.
By: _________________
Jeff Gluck
SCHEDULE A
